Title: From James Madison to Edmund Randolph, 27 August 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Aug. 27th. 1782.
Your favor of the 16th. came duly to hand yesterday. The hints which it gives with regard to merchandises imported in returning flags, and the intrusion of obnoxious aliens through other States, merit attention. The latter subject has on several occasions been mentioned in Congress, but I believe no Committee has ever reported a remedy for the abuse. A uniform rule of naturalization ought certainly to be recommended to the States. Their individual authority seems[,] if properly exerted, to be competent to the case of their own Citizens.
The report touching the unpopularity of general G was perfectly new to me. It may nevertheless be true. The letter recd. yesterday from the Govr. is silent as to the appointment of Commissrs. to treat with the Southern Indians.
We are still left without information concerning negociations in Europe. So long a silence of our Ministers at so interesting a crisis grows equally distressing & inexplicible. The French fleet has gone into Boston Harbor. The arrival of a British fleet on this coast is reported but disbelieved by many. The French Army is on its way Northward from Baltimore. It is to proceed in five divisions; the 1st. of which is to be here about friday next.
Congress red. yesterday a letter from Genl. Washington enclosing one to him from Carlton with the proceedings of the Ct. Martial in the case of Lippencut. It appears that this Culprit did not deny the fact charged upon him but undertook to justify it as a necessary retaliation, and as warranted by verbal orders from the Board of Refugees. The Ct. decided this warrant to be insufficient, but acquitted him on the pretext that no malicious intention appeared. Carlton explicitly acknowledges & reprobates the crime, & promises to pursue it in other modes; complaining at the same time of irregularity in the step taken by Genl W. of selecting & devoting to execution an innocent & even a capitulant officer, before satisfaction had been formally demanded & refused. Genl W. seems to lean to the side of compassion but asks the direction of Congress What that will be may perhaps be communicated in my next.
The consideration of your territorial report has been resumed The expedient which was meant to conciliate both sides proved, as often happens, a means of widening the breach. The Jealousies announced on the side mentioned in my last were answered with reciprocal jealousies from the other, & the report between the two was falling to the ground when a committment as a lesser evil was proposed & agreed to.
Mr. Jones & his family arrived on sunday at Germantown without halting in this City. Himself, his lady & little son were all extremely sick during the whole journey. Mrs. Jones is still very much indisposed, & Mr. Jones considerably so. They do not propose to come into the City till the salubrity of Germantown shall have enabled them to encounter its noise & polluted atmosphere.
I cannot in any way make you more sensible of the importance of your kind attention to pecuniary remittances for me than by informing you that I have for some time past been a pensioner on the favor of H. S. Haym Solomon a Jew Broker Will not the Agent of Mr. Morris give a draught payable to me for notes payable to the bearer? Or may not the Notes be so endorsed as in case of accident to prevent payment to another? In either of these cases a remittance of notes (if they can be procured for me) by the post will be safe. But my present situation renders such a conveyance preferable to delay, even if neither of the foregoing expedients be practicable. Shew this paragraph to Mr. Ambler if you please.
As I do not find that any of my letters in which Mr. L——s Cypher was used have miscarried, I inclose you a Key exactly copied from mine. If it arrives safe, and unlocks the past letters it may be of future use b[y?] us[.] observe & inform me whether the seal of [this letter?] obviates all suspicion of its having been opened.
Mr. H. & Mr. T. present their very affecte. regard to Mrs. Randolph & yourself. The arrival of every post is succeded by immediate & anxious inquiries concerning the number of your little family to which I hope Mrs. R. is by this time able to furnish a satisfactory answer.
